Vanguard Extended Market Index Fund Supplement to the Prospectus and Summary Prospectus for Investor Shares and Admiral Shares dated August 12, 2013 Prospectus and Summary Prospectus Text Changes The paragraph and table under Fees and Expenses are replaced with the following: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Investor Shares or Admiral Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Investor Shares Admiral Shares Sales Charge (Load) Imposed on Purchases None None Purchase Fee None None Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee None None Account Service Fee (for certain fund account balances $20/year $20/year below $10,000) Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Investor Shares Admiral Shares Management Fees 0.21% 0.08% 12b-1 Distribution Fee None None Other Expenses 0.03% 0.02% Total Annual Fund Operating Expenses 1 0.24% 0.10% 1 The expense information shown in the table has been restated to reflect the removal of expenses incurred indirectly by the Fund through its investment in business development companies. The Funds benchmark index no longer includes business development companies. (over, please) In the same section, under Examples, the table illustrating hypothetical expenses is restated as follows: 1 Year 3 Years 5 Years 10 Years Investor Shares $25 $77 $135 $306 Admiral Shares $10 $32 $56 $128 © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 859 042014 Vanguard Extended Market Index Fund Supplement to the Prospectus and Summary Prospectus for Investor Shares for Participants dated August 12, 2013 Prospectus and Summary Prospectus Text Changes The paragraph and table under Fees and Expenses are replaced with the following: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Investor Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.21% 12b-1 Distribution Fee None Other Expenses 0.03% Total Annual Fund Operating Expenses 1 0.24% 1 The expense information shown in the table has been restated to reflect the removal of expenses incurred indirectly by the Fund through its investment in business development companies. The Funds benchmark index no longer includes business development companies. (over, please) In the same section, under Example, the table illustrating hypothetical expenses is restated as follows: 1 Year 3 Years 5 Years 10 Years $25 $77 $135 $306 © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 859 042014 Vanguard Extended Market Index Fund Supplement to the Prospectus and Summary Prospectus for Signal ® Shares dated August 12, 2013 Prospectus and Summary Prospectus Text Changes The paragraph and table under Fees and Expenses are replaced with the following: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Signal Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.07% 12b-1 Distribution Fee None Other Expenses 0.03% Total Annual Fund Operating Expenses 1 0.10% 1 The expense information shown in the table has been restated to reflect the removal of expenses incurred indirectly by the Fund through its investment in business development companies. The Funds benchmark index no longer includes business development companies. (over, please) In the same section, under Example, the table illustrating hypothetical expenses is restated as follows: 1 Year 3 Years 5 Years 10 Years $10 $32 $56 $128 © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 1344 042014 Vanguard Extended Market Index Fund Supplement to the Prospectus and Summary Prospectus for Institutional Shares and Institutional Plus Shares dated August 12, 2013 Prospectus and Summary Prospectus Text Changes The paragraph and table under Fees and Expenses are replaced with the following: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Institutional Shares or Institutional Plus Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Institutional Institutional Plus Shares Shares Sales Charge (Load) Imposed on Purchases None None Purchase Fee None None Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee None None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Institutional Institutional Plus Shares Shares Management Fees 0.05% 0.03% 12b-1 Distribution Fee None None Other Expenses 0.03% 0.03% Total Annual Fund Operating Expenses 1 0.08% 0.06% 1 The expense information shown in the table has been restated to reflect the removal of expenses incurred indirectly by the Fund through its investment in business development companies. The Funds benchmark index no longer includes business development companies. (over, please) In the same section, under Examples, the table illustrating hypothetical expenses is restated as follows: 1 Year 3 Years 5 Years 10 Years Institutional Shares $8 $26 $45 $103 Institutional Plus Shares $6 $19 $34 $77 © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 864 042014 Vanguard Extended Market Index Fund Supplement to the Prospectus and Summary Prospectus for Exchange-Traded Fund Shares dated August 12, 2013 Prospectus and Summary Prospectus Text Changes The paragraph and table under Fees and Expenses are replaced with the following: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold ETF Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Transaction Fee on Purchases and Sales None through Vanguard (Broker fees vary) Transaction Fee on Reinvested Dividends None through Vanguard (Broker fees vary) Transaction Fee on Conversion to ETF Shares None through Vanguard (Broker fees vary) Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.07% 12b-1 Distribution Fee None Other Expenses 0.03% Total Annual Fund Operating Expenses 1 0.10% 1 The expense information shown in the table has been restated to reflect the removal of expenses incurred indirectly by the Fund through its investment in business development companies. The Funds benchmark index no longer includes business development companies. (over, please) In the same section, under Example, the table illustrating hypothetical expenses is restated as follows: 1 Year 3 Years 5 Years 10 Years $10 $32 $56 $128 © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 961 042014
